 In the Matter OfWILLYSOVERLAND MOTORS,INC.andINTERNATIONALDIE SINSERs CONFERENCECase No. R-2863AMENDMENT TO DIRECTION OF ELECTIONOctober 18, 1941On September 19, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled -proceeding.'.'The Board, having been advised by the Regional Director that alonger time-is necessary in which to hold the election, hereby amendsitsDirection of Election issued on September 19,, 1941, by strikingtherefrom the 'words "but not later than thirty. (30) days 'from thedate of this -Direction," and substituting therefor the words "but notlater than sixty (60) days from the date of this Direction."'Mr. GERARD D. REILLY took no part in the consideration of the aboveAmendment to Direction of Election.135 N.L. R. B:, No. 122.36 N. L. B. B., No. 49.283